DETAILED ACTION
Case Status
This office action is in response to remarks and amendments of 3 May 2022. Claims 1-2, 4-15, 17-24, and 26-34 have been examined.

Claim Objections
Amended claim 34 is objected to because it does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-15, 17-24, and 26-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 includes “for each content subject, extracting a list of terms identified in a respective content source and associated with the respective content subject, and storing, in said database, said content subject and the list of related terms, as a word cloud” (with emphasis). The specification does not describe the emphasized claim language. 
More specifically, the specification does not disclose extraction of terms from a respective content source. The specification is abundantly clear in how the extraction is done: 
par. 94 of the published specification includes the phrase “terms extracted from the news sources”; this means that the extraction step is done with respect to all sources and not one particular (respective) source. 
par. 88 uses the phrases “text segments”, “different categories”, “similar news items”, and “different news stories” in connection with finding cooccurring terms; none of these phrases correspond to a respective content source - they all require considering text of all sources.
Fig. 3A, item 308, the first sentence explicitly says “analyze the content sources”; this means the analysis is done over all content sources and not just one respective content source.
	Thus, the above-mentioned limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Independent claims 13 and 23 include similar language and are therefore likewise rejected, as are all respective dependent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 23 include “the list of related terms”. There is insufficient antecedent basis for this limitation in the claims. All respective dependent claims are likewise rejected.
Claims 1, 13 and 23 include “analyzing a plurality of words including in said query”. It is not clear what this means. Is the analysis of some words including the query, or of some words included in the query? All respective dependent claims are likewise rejected.
Claim 12 includes “wherein the terms of the word cloud include one or more of: words, phrases, partial words or word segments, groups of words, groups of phrases, groups of partial words and combinations thereof”. The claim repeats “phrases” and “partial words”. It is not clear what it means for there to be combinations of the recited elements, all of which appear to have overlapping scopes. Analogous claims 22 and 34 are likewise rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
With respect to claims 13-15 and 17-22, limitations that use the phrase “code instructions” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use this word, or “means” or “step”, are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-15, 17-24, and 26-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris et al., Pub. No.: 20110044447, hereinafter Morris. 

As per claim 1, Morris discloses A method for providing audio content comprising: by at least one hardware processor: 	
generating and maintaining a dynamically changing at least one word cloud stored in a database by an execution process which reduces processing time, by: monitoring a plurality of content sources (see at least pars. 44-49, 52, 53),
analyzing a content of said plurality of content sources and identifying at least one content subject (see rejection above as well as at least section 3.1),
for each content subject, extracting a list of terms identified in a respective content source and associated with the respective content subject, and storing, in said database, said content subject and the list of related terms, as a word cloud (see rejection above including at least pars. 53-55);
receiving a query over a network from a requestor (par. 48 discloses selecting a key phrase of interest search key; additionally, and/or alternatively, see pars. 66-67);  
analyzing a plurality of words including in said query and accessing a corresponding word cloud in the database, based on the analysis (at least pars. 49, 50 and 53 disclose displaying a word cloud of terms which is trending data based on the above-mentioned key phrase of interest (i.e. based on the analysis) – claim interpretation note: the claimed “subject” is interchangeable with “keyword” as explicitly defined in par. 75 of the published specification); 
identifying a relevant audio segment from a plurality of audio segments stored in an inventory of audio segments based on said analysis of the query (paragraph 50, 53, 55 disclose multiple examples of identified audio segments based on the above-mentioned key phrase of interest (i.e. based on said analysis of the query); additionally, and/or alternatively, playback window 606 of fig. 6A illustrates a list of resulting wav files, each audio segment having a specifically identified start point (i.e. segment, or sub-segment of a previously identified audio segment)); and, 
analyzing the audio segment in respect to the plurality of terms of the word cloud to identify at least one portion of the audio segment relevant to the query, each of the at least one portion is a subsegment; and producing said at least one subsegment as an outputted audio file (see mapping of previous limitation and note that par. 55 and playback window 606 of fig. 6A illustrate multiple examples of subsegments of the list of resulting wav files, each one starting at a specific time point with respect to word cloud terms and where subsegments correspond at least to audio files that appear twice with one of them having a later start point than the other; fig. 6 illustrates the segments and subsegments as “outputted” audio files). 

As per claim 13, Morris discloses a system for providing audio content comprising: at least one hardware processor; a non-transitory storage device having stored thereon code instructions executable by said at least one hardware processor, said code instructions (fig.’s 1 and 14) comprising: code instructions for generating and maintaining a dynamically changing at least one word cloud stored in a database by an execution process which reduces processing time, by: monitoring a plurality of content sources (see at least pars. 44-49, 52, 53), 
analyzing a content of said plurality of content sources and identifying at least one content subject (see rejection above as well as at least section 3.1), 
for each content subject, extracting a list of terms identified in a respective content source and associated with the respective content subject, and storing, in said database, said content subject and the list of related terms, as a word cloud (see rejection above including at least pars. 53-55); 
code instructions for receiving a query from a requestor (par. 48 discloses selecting a key phrase of interest search key; additionally, and/or alternatively, see pars. 66-67); 	
code instructions for analyzing a plurality of words including in said query and accessing a corresponding word cloud in the database based on the analysis (at least pars. 49, 50 and 53 disclose displaying a word cloud of terms which is trending data based on the above-mentioned key phrase of interest (i.e. based on the analysis) – claim interpretation note: the claimed “subject” is interchangeable with “keyword” as explicitly defined in par. 75 of the published specification);  
code instructions for identifying a relevant audio segment from a plurality of audio segments stored in an inventory of audio segments, based on said analysis of the query (paragraph 50, 53, 55 disclose multiple examples of identified audio segments based on the above-mentioned key phrase of interest (i.e. based on said analysis of the query); additionally, and/or alternatively, playback window 606 of fig. 6A illustrates a list of resulting wav files, each audio segment having a specifically identified start point (i.e. segment, or sub-segment of a previously identified audio segment));
code instructions for analyzing the audio segment in respect to the terms of the word cloud to identify at least one portion of the audio segment relevant to the query, each of the at least one portion is a subsegment; and code instructions for producing said at least one subsegment as an outputted audio file (see mapping of previous limitation and note that par. 55 and playback window 606 of fig. 6A illustrate multiple examples of subsegments of the list of resulting wav files, each one starting at a specific time point with respect to word cloud terms and where subsegments correspond at least to audio files that appear twice with one of them having a later start point than the other; fig. 6 illustrates the segments and subsegments as “outputted” audio files).

As per claim 2, Morris discloses the method of claim 1, additionally comprising: providing the at least one subsegment in an audio form to the requestor (par. 55 and playback window 606 of fig. 6A).

As per claim 4, Morris discloses The method of claim 1, wherein the word cloud is continuously updated, such that one or more existing terms are replaced with one or more new terms (pars. 15, 44, 53, 55, 62, 63, 68, 76).

As per claim 5, Morris discloses the method of claim 1, wherein the relevant audio segment is identified by a computerized search engine (pars. 44, 47-50, 53, 55).

As per claim 6, Morris discloses the method of claim 1, wherein the audio segment is provided in text form (pars. 44-50, 55, 61-63).

As per claim 7, Morris discloses the method of claim 1, wherein the at least one subsegment is of a length different than the length of the audio segment (par. 55 and playback window 606 of fig. 6A illustrate multiple subsegments, each having a start position/start boundary, within a particular audio file (i.e. lengths different)).

As per claim 8, Morris discloses the method of claim 1, wherein the at least one subsegment is the same length as the audio segment (see rejection of claims 1 and 7 and see at least pars. 53 and 55 – note that the entire particular phone call (i.e. audio segment) is returned as a result (from which portions starting at any point can be identified) and can be played back (i.e. the entire audio file is one subsegment of its own length)).

As per claim 9, Morris discloses the method of claim 1, wherein the at least one subsegment includes a plurality of subsegments arranged in a ranking based on relevancy to the query (see at least pars. 51, 54 and 56; additionally, and/or alternatively, par. 55 and playback window 606 of fig. 6A illustrates the subsegments arranged in a relevancy ranking).

As per claim 10, Morris discloses the method of claim 9, wherein the ranking is based on scores assigned to each subsegment of the plurality of subsegments (see at least pars. 51, 54 and 56; additionally, and/or alternatively, par. 55 and playback window 606 of fig. 6A illustrates the scores).

As per claim 11, Morris discloses The method of claim 1, wherein the analyzing the audio segment includes establishing boundaries within the audio segment for the at least one portion of the audio segment (see rejection of claim 1 including at least fig.’s 6A, 7B, 9 and 11B for multiple disclosures of an audio segment having multiple identified positions within it such as start positions, durations, ranges, etc. All of these correspond to the claimed establishing boundaries).

As per claim 12, Morris discloses the method of claim 4, wherein the terms of the word cloud include one or more of: words, phrases, partial words or word segments, groups of words, groups of phrases, groups of partial words and combinations thereof (see rejection of claim 1 including at least fig.’s 5B-13B for multiple examples of word clouds including all of the recited elements).

As per claim 14, Morris discloses the system of claim 13, identifying said relevant audio segment is conducted using at least one computerized search engine (pars. 44, 47-50, 53, 55).

As per claim 15, Morris discloses the system of claim 13, wherein said code instructions further comprising code instructions for providing the at least one subsegment in an audio form to the requestor (see rejection of claim 2).

As per claim 17, Morris discloses the system of claim 13, wherein said code instructions further comprising code instructions for continuously updating the word cloud, such that one or more existing terms are replaced with one or more new terms (see rejection of claim 4).

As per claim 18, Morris discloses the system of claim 13, wherein the audio segment is in text form (see rejection of claim 6). 

As per claim 19, Morris discloses the system of claim 13, wherein said code instructions further comprising code instructions for providing the at least one subsegment as at least two subsegments and arranging the subsegments in accordance with a ranked order (see rejection of claim 9).

As per claim 20, Morris discloses The system of claim 19, wherein the ranked order of the subsegments is based on scores assigned to each subsegment (see rejection of claim 10).

As per claim 21, Morris discloses the system of claim 13, wherein the analyzing the audio segment includes establishing boundaries within the audio segment for the portion of the audio segment responsive to the query (see rejection of claim 11).

As per claim 22, Morris discloses The system of claim 17, wherein the terms of the word cloud include one or more of: words, phrases, partial words or word segments, groups of words, groups of phrases, groups of partial words and combinations thereof (see rejection of claim 12).

As per claims 23, 24, 26-34, they include the same or similar subject matter as claims rejected above and are therefore likewise rejected. See Morris, pars. 70-84 for the claimed computer program product.


Response to Arguments
The 35 USC 101 rejection has been withdrawn in view of Applicant’s arguments and amendments. Regarding the 112 rejection of claims 12 and 22, Applicant presents the following: 

    PNG
    media_image1.png
    122
    651
    media_image1.png
    Greyscale
	
	Examiner respectfully disagrees. The claims include “wherein the terms of the word cloud include one or more of: words, phrases, partial words or word segments, groups of words, groups of phrases, groups of partial words and combinations thereof”. The application does not define these elements. In view of the plain meaning of each of these elements, the scope of the claim is deemed indefinite and ambiguous. For example, a group of words can be a phrase, or a group of phrases, whereas a phrase is group of words. As another example, a phrase or group of phrases can include partial words or word segments, groups of partial words, words, groups of words, etc. The language “combinations thereof” further compounds the indefiniteness and ambiguity. Thus, it is not possible to determine the metes and bounds of the claimed invention.    
	With respect to the prior art rejection, the following is presented on pages 13-14 of the remarks:

    PNG
    media_image2.png
    108
    594
    media_image2.png
    Greyscale


	Examiner respectfully disagrees. Each row in element 606 refers to a particular audio file with respect to a corresponding start point in the audio file (i.e. segment). Further, the 2nd and 3rd rows of element 606 refer to the same file where the start point identified in the 3rd row occurs after the start point identified in the 2nd row (i.e. a subsegment). Multiple additional examples of such audio file segment and subsegments are present in element 606.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
20110040562
Fig.’s 4-5
Word cloud audio navigation
20100229082
Fig.’s 8-10; par. 49
Audio based dynamic context-data tag cloud



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED H HASAN/Primary Examiner, Art Unit 2154